DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Claim Status
Claims 1, 6, 7, 12, 23 and 28 are currently pending. Claims 2-5, 8-11, 13-22 and 24-27 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the official action of 12/15/2020 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARNBERG (US 2020/0092701) in view of EBRAHIMI (US 2020/0127832).
Regarding claims 1, 7 and 23,
ARNBERG teaches a method for performing actions using Quick Response (QR) codes, comprising:
generating, a unique identifier (UID) associated with a secondary user device ([0064] teaches that a unique code for the IoT device is transmitted to the HUB device, thus teaching that a unique code in association with the IoT device has been previously generated) and a Public Key Infrastructure (PKI) key pair associated with a secondary user device, wherein the PKI key pair includes a public key and a private key ([0128] teaches that the HUB device generates a private/public key pair for the new IoT device);
a request for information ([0123] teaches that the QR code may be used to pair each IoT device 101 with the IoT HUB 110, thus teaching the QR code includes a request to initiate a pairing process between the IoT and Hub devices); and
receiving at the secondary user device from a primary device, action data ([0046] teaches that IoT devices 101-105 perform specified functions in response to commands sent via HUB 110; [0108] teaches that the command is encrypted as an IoT device packet and is transmitted to the IoT device via the HUB);
decrypting the action data using the private key of the PKI key pair ([0108] teaches that he IoT validates a command source based upon a correspondence between the private key and the public key); and 
causing the action to be performed by the secondary device using the decrypted action data ([0108] teaches that various actions are performed by the IoT device e.g., unlock door, display data etc.).
While Arnberg teaches that the QR code includes a request for information, Arnberg fails to expressly teach that “action data” is login credential information, and therefore Arnberg fails to expressly teach:
generating a QR code using the UID, wherein the QR code includes a request for login credential information that is required by the secondary device from a primary device in order to login to a user account; 
causing the QR code to be presented on a display associated with the secondary user device; 
login credential information that has been encrypted using the public key of the PKI key pair and that can be used to login to the user account;
decrypting the encrypted login credential information using the private key of the PKI key pair; and
logging into the user account by the secondary device using the decrypted login credential information.
EBRAHIMI teaches a method/system for login which is preceded by a registration operation using a Quick Response (QR) code, wherein the method/system comprises:
generating, a unique identifier (UID) associated with a secondary user device ([0063] teaches establishing a mobile identity wherein the Federation server generates a ShoCardID; [0010] teaches that the Federation server generates a sessionID for association with a secondary user device such as a service provider) and a Public Key Infrastructure (PKI) key pair associated with a secondary user device, wherein the PKI key pair includes a public key and a private key ([0063] teaches that the Federation Server platform creates a private/public key pair at initialization for the purpose of generating the ShoCardID);
generating a QR code using the UID ([0086] teaches that the ShoCardID and the sessionID are present in the QR code; [0083] teaches that the QR code contains a unique sessionID), wherein the QR code includes a request for login credential information that is required by the secondary device from a primary device in order to login to a user account ([0084] teaches that scanning the generated login QR code by the user device has the effect of requesting the user device to provide login information); 
causing the QR code to be presented on a display associated with the secondary user device ([0083] teaches presenting to the user a login page with a QR code); 
receiving at the secondary user device from a primary device, login credential information that has been encrypted using the public key of the PKI key pair and that can be used to login to the user account ([0084] teaches that the user’s certification records (corresponding to “login credential information”) are sent to the Federation server via the service provider page; [0086] teaches that the ShoCardID and certifications are encrypted with the Federation server generated public key);
decrypting the encrypted login credential information ([0088] teaches that the Federation Service decrypts the Secure Envelope of certification and other data, ensures that it is properly signed and validates the user's identity by checking the certifications); and
logging into the user account by the secondary device using the decrypted login credential information ([0089] teaches that the Federation server sends information to the service provider that a login session is able to start).
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Arnberg and Ebrahimi such that the IoT device of Arnberg is constructed so as to display an associated QR code for scanning by the HUB reader of Arnberg (see [0120]).  By reading said QR code, Ebrahimi teaches that the HUB device may then receive a request to input login credential information and then provide said 

Regarding claims 6, 12 and 28,
Arnberg teaches connecting to a NodeJS server; and waiting for the encrypted action data, wherein the encrypted action data is received at the secondary device from the primary device via the NodeJS server ([0200] While the above techniques are described with respect to an "IoT service" and an "IoT device," the underlying principles of the invention may be implemented to establish a secure communication channel between any two devices including user client devices, servers, and Internet services.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIONNE PENDLETON/Primary Examiner, Art Unit 2689